Citation Nr: 0000295	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-36 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a kidney disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  Subsequently, the veteran's case was transferred to 
the ROs in Nashville, Tennessee; Louisville Kentucky; and 
Indianapolis, Indiana, in November 1996, February, 1998 and 
June 1999, respectively.   The veteran has an unverified 
period of service from August 10, 1979 to February 2, 1981 in 
the U.S. Army Reserves, and a verified period of active 
service from February 3, 1981 to February 23, 1981 in the 
U.S. Navy. 


REMAND

Upon a preliminary review of the evidence, the Board notes 
that various November 1994 VA forms 21-4142 (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs) and an October 1994 statement from the 
veteran show he was treated at the Bryan Dorn VA Hospital in 
Columbia, South Carolina, from September 1993 to November 
1994.  However, although a September 1995 Supplemental 
Statement of Case mentions the claims folder contained the 
veteran's treatment records from the Columbia VAMC dated from 
October 1994 to December 1994, the Board finds the present 
record is devoid of the veteran's treatment records from this 
VA facility for the period including from September 1993 to 
November 1994.  In this regard, in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
knowledge of documents generated by VA medical facilities 
even if the said records were not physically part of the 
claims file.  In a precedent opinion, the VA General Counsel 
held that when a decision is entered on or after July 21, 
1992, a failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  The date July 21, 1992, was chosen as that was 
the date the Court announced the constructive knowledge rule 
in Bell.  See VAOPGCPREC 12-95.  Therefore, given that the 
present record is devoid of such records of or any evidence 
noting that the VA facility notified the RO that such records 
were unavailable, the RO should attempt to obtain the 
veteran's treatment records from the Bryan Dorn VA Hospital 
in Columbia, South Carolina, for the period including from 
September 1993 to November 1994.  If these records cannot be 
obtained, the record on appeal must contain documentation 
indicating that such treatment records are unavailable. 

In addition, the Board notes that additional evidence may 
exist which has not been presented or secured.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Specifically, the Board notes that a June 1999 Consent for 
Disclosure of Information from the State of Indiana shows the 
veteran was treated at and/or is receiving benefits from the 
State of Indiana, Office of Vocational Rehabilitation.  Also, 
a November 1994 VA form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
notes the veteran was treated at a facility from the State 
Department of Mental Health in Columbia, South Carolina, from 
October 1993 to November 1994.  Furthermore, a June 1993 VA 
form 21-4138 (Statement in Support of Claim) notes the 
veteran was treated at the Christian Hospital N.E. and the 
Malcolm Bliss Mental Hospital in St. Louis, Missouri from 
1988 to 1993.  However, as the record is devoid of the 
mentioned records, the RO should suggest to the veteran to 
submit such records as they may assist him in well grounding 
his claims for service connection.  See 38 U.S.C.A. § 5103 
(West 1991); see generally id.
 
Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain the 
veteran's treatment records from the 
Bryan Dorn VA Hospital in Columbia, 
South Carolina, for the period including 
from September 1993 to November 1994.  
If the search for these records has 
negative results, the claims file must 
be properly documented with information 
obtained from the VA facility indicating 
that these records are not available.

2.  The RO should notify the veteran that 
additional evidence may exist which has 
not been presented or secured, including 
any treatment records or additional 
records from the State of Indiana, Office 
of Vocational Rehabilitation; the South 
Carolina Department of Mental Health; and 
the Christian Hospital N.E. and the 
Malcolm Bliss Mental Hospital in St. 
Louis, Missouri.  The RO should advise 
the veteran to submit such records as 
they may assist him in well grounding his 
claims for service connection.

3.  The RO should then adjudicate the 
issues of entitlement to service 
connection for a psychiatric disorder, 
to include PTSD, and a kidney disorder.  
If, after readjudication of the issues 
on appeal, the benefits sought remain 
denied, the veteran should be furnished 
a supplemental statement of the case 
which addresses the additional evidence 
presented by the veteran and any other 
evidence which is obtained.  Subsequent 
to the issuance of the supplemental 
statement of the case, the veteran 
should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 










The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




